          Case 21-31047 Document 97 Filed in TXSB on 04/28/21 Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                            ENTERED
In re:                                                                                       04/28/2021
         Greater Houston Pool                §              Case No. 21-31047
         Management, Inc.                    §
         Debtor                              §              Chapter 11
                                             §
         and                                 §
                                             §
         Daniel James McInnis and            §              Case No. 21-31053
         Jennifer Jo McInnis                 §
         Debtors                             §              Chapter 11
                                             §
         and                                 §
                                             §              Case No. 21-31049
         Greater Houston Pool                §
         Builders LLC                        §              Chapter 11
         Debtor                              §
                                             §



            ORDER GRANTING CONTINUED USE OF CASH COLLATERAL

         On this day came on for consideration the Debtor’s Emergency Motion to Use Cash

Collateral and Request for an Emergency Order to Use Cash Collateral on an Interim Basis [Doc#

22 ] (“Motion”) and the Court having considered the same, evidence and arguments of counsel, if

any, is of the opinion the Motion should be GRANTED.

         Therefore, it is ORDERED that Debtor is authorized to use cash collateral, including but

not limited to revenue collected in its ordinary course of business on a continuing basis as

conditioned by the terms of this order.

         It is further ORDERED that any and all revenues received on a post-petition basis by the

Debtor shall be collected, received and maintained by Debtor in its DIP account to be established

forthwith and shall not be used except in accordance with the terms of this Order.

         It is further ORDERED that Debtor may use cash collateral for the purpose of meeting its


                                                 1
           Case 21-31047 Document 97 Filed in TXSB on 04/28/21 Page 2 of 3



post-petition obligations in the ordinary course of business, including payment of post-petition

bills and expenses such as rent, utilities, maintenance, payroll, taxes to operate and maintain the

property of the Estate, any other disbursements authorized by Court Order and all in accordance

with the attached Budget. Debtor is not required to disburse all sums represented in any one period

as presented within the budget and may exceed the budgeted distribution in any one period so long

as the cumulative total of expenditures in any one budget category do not exceed the total

authorized expenditures through the end of the subject period.

       .

       It is further ORDERED the holders of allowed secured claims with a security interest in

cash collateral, if any, as that term is defined in the Code, shall be entitled to a replacement lien

in post-petition accounts receivable, contract rights, and deposit accounts to the same extent and

in the same priority as those interests appeared on the commencement date. Provided, however,

that to the extent that professional fees are allowed pursuant to order of the Court to employ

professionals, and, thereafter, that fees are allowed to any such professional, said allowed fees

shall be payable from the proceeds of cash collateral, free and clear of the rights of secured

creditors, but only to the extent allowed by final non-appealable order of the Court and only to

the extent that the allowed fees exceed any amount of cash held by the Debtor which is not the

subject of a valid, perfected and enforceable cash collateral security interest.

       It is further ORDERED that Notwithstanding all terms to the contrary stated herein, this

Order shall not be construed in any way as a waiver or relinquishment of, any rights or remedies,

expressly or implicitly, that holders of allowed secured claims (the “Secured Creditors”) may

have at law and in equity, including but not limited to: (i) under their existing loan documents;

(ii) the Secured Creditors’ right to seek any other or supplemental relief in respect of the Debtor,

including the right to seek additional adequate protection or restriction on Cash Collateral

                                                  2
         Case 21-31047 Document 97 Filed in TXSB on 04/28/21 Page 3 of 3



(without prejudice to any other person’s right to object to or otherwise oppose such additional

adequate protection or restriction on Cash Collateral); (iii) the Secured Creditors’ right to object

to impermissible use of Cash Collateral; (iv) the Secured Creditors’ agreement, consent, or

acquiescence to the terms of any plan by virtue of any term or provision of this order; (v) the

Secured Creditors’ right to assert any other rights, remedies, or defenses available to such person

to respond to any motion, application, proposal, or other action, all such rights, remedies,

defenses, and opportunities to respond being specifically reserved by such persons; (vi) the rights

of the Creditors with respect to the Debtor’s sale of any of its property; (vii) the Secured

Creditors’ agreement, consent, or acquiescence to the terms of any plan of reorganization or

treatment of its claim by virtue of any term or provision of this order; (viii) any of the rights or

remedies of the Secured Creditors under the Bankruptcy Code or under non-bankruptcy law,

including, without limitation, (a) the right to request modification of the automatic stay of

Bankruptcy Code § 362, (b) the right to request dismissal or conversion of this chapter 11 case;

(c) all rights and remedies under the Uniform Commercial Code; and (d) all rights and remedies

under the Federal Arbitration Act, 9 U.S.C. §1 et seq. and any other applicable law. Nothing

herein contained shall prejudice the right of the Secured Creditors to seek modification,

extension, or termination of this order.

.

       This order shall remain in effect for 90 days and may be renewed thereafter upon further

order of the Court only.

Signed _____________________
April 28, 2021
                                               _______________________________________
                                               HONORABLE EDUARDO V. RODRIGUEZ
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  3
